 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, 
rors so that corrections can be included in the bound volumes. T. E. Seidel Electric, Inc. and Local 234, Inter-national Brotherhood of Electrical Workers, AFL±CIO. Cases 32±CA±15283 and 32±CA± 15377 October 21, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Upon charges filed by the Union on March 7, and April 16, 1996, the General Counsel of the National Labor Relations Board issued a consolidated complaint 
(complaint) on July 16, 1996, against T. E. Seidel 

lations Act. Although properly served copies of the 
charges and complaint, the Respondent failed to file an 
answer. On September 23, 1996, the General Counsel filed a Motion for Summary Judgment with the Board. On 

ferring the proceeding to the Board and a Notice to 
Show Cause why the motion should not be granted. 
The Respondent filed no response. The allegations in 
the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member 
panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the 
complaint shall be deemed admitted if an answer is not 

less good cause is shown. In addition, the complaint 
affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint 

close that the Region, by letter dated August 7, 1996, 
ceived by August 19, 1996, a Motion for Summary 
Judgment would be filed. In the absence of good cause being shown for the failure to file a timely answer, we grant the General 
Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a California linas, California, has been engaged as an electrical contractor in the building and construction industry. During the 12-month period preceding issuance of the consolidated complaint, the Respondent, in the course 
and conduct of its business operations, sold and shipped goods or provided services valued in excess of $50,000 directly to customers or business enterprises who themselves meet one of the Board's jurisdictional standards, other than the indirect inflow or indirect 
outflow standards. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union 
is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES About December 14, 1995, the Respondent refused to hire employee-applicants James Nichols and Forest 
charged its employee William Nye, and since that date has failed and refused, and continues to fail and refuse, to reinstate him to his former position of employment. 
ols, Bayer, and Nye joined or assisted the Union or en-gaged in other protected concerted activities for the purpose of collective bargaining or other mutual aid or protection. CONCLUSION OF LAW spondent has discriminated, and is discriminating, in regard to the hire or tenure or terms or conditions of employment of its employees, thereby discouraging membership in a labor organization, and has thereby engaged in unfair labor practices affecting commerce 
tion 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease 
and desist and to take certain affirmative action de-cally, having found that the Respondent has violated Section 8(a)(3) and (1) by refusing to hire employee-
applicants James Nichols and Forest Bayer, we shall nation against them, or, if those jobs no longer exist, 322 NLRB No. 62  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD to substantially equivalent positions, without prejudice viously enjoyed, and to make them whole for any loss of earnings and other benefits suffered as a result of the discrimination against them. Furthermore, having found that the Respondent has 
liam Nye, we shall order the Respondent to offer the discriminatee immediate and full reinstatement to his stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously crimination against him. Backpay for the discriminatees shall be computed in accordance with F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987). charge of Nye, and to notify them, in writing, that this has been done. ORDER The National Labor Relations Board orders that the Respondent, T. cers, agents, successors, and assigns, shall 1. Cease and desist from charging its employees because they joined or assisted 
tivities for the purpose of collective bargaining or other mutual aid or protection. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this order, offer 
ment which they would have had but for the unlawful discrimination against them, or, if those jobs no longer exist, to substantially equivalent positions. (b) Within 14 days from the date of this order, offer William Nye immediate and full reinstatement to his 
stantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed. (c) Make James Nichols, Forest Bayer, and William Nye whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the remedy section of this decision. 
charge of Nye, and within 3 days thereafter, notify 
them, in writing, that this has been done and that the 
unlawful conduct will not be used against them in any 
way. (e) Preserve and, within 14 days of a request, make available to the Board or its agents for examination 

ment records, timecards, personnel records and reports, 
and all other records necessary to analyze the amount 
of backpay due under the terms of this Order. (f) Within 14 days after service by the Region, post 
tached notice marked ``Appendix.''1 tice, on forms provided by the Regional Director for 


spondent and maintained for 60 consecutive days in 
conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps 

tices are not altered, defaced or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 

ceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current 

spondent at any time since March 7, 1996. (g) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region 
attesting to the steps that the Respondent has taken to 
comply. Dated, Washington, D.C. October 21, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  T. E. SEIDEL ELECTRIC 3 APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•AN AGENCY OF THE UNITED STATES•GOVERNMENT•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to hire employee-applicants or discharge our employees because they join or assist Local 234, International Brotherhood of Electrical ing or other mutual aid or protection. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board's Order, offer James Nichols and Forest Bayer 
immediate employment which they would have had but for the unlawful discrimination against them, or, if those jobs no longer exist, to substantially equivalent 
positions. WE WILL instatement to his former job, or, if that job no longer 
exists, to a substantially equivalent position, without 

leges previously enjoyed. WE WILL make James Nichols, Forest Bayer, and William Nye whole for any loss of earnings and other 
benefits suffered as a result of the discrimination 
against them, in the manner set forth in a decision of 
the National Labor Relations Board. WE WILL, within 14 days from the date of the erences to the unlawful refusal to hire Nichols and Bayer and the discharge of Nye, and within 3 days thereafter, notify them, in writing, that this has been done and that the unlawful conduct will not be used against them in any way. T. E. SEIDEL ELECTRIC, INC. 